     Case
      Case1:10-cv-03617-WHP
           1:10-cv-03617-WHP Document
                              Document396-2 Filed04/15/20
                                       397 Filed  04/08/20 Page
                                                            Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




In Re: Platinum And Palladium             Master File No. 10 Civ. 3617 (WHP)
Commodities Litigation
                                          [Proposed] Order Granting Physical
This Document Relates To:                 Plaintiffs’ Motion for Order To
                                          Distribute Remainder Of Settlement
Platinum/Palladium Physical               Funds (MF Global and Moore
Action                                    Settlements)

                                          Hon. William H. Pauley III
      Case
       Case1:10-cv-03617-WHP
            1:10-cv-03617-WHP Document
                               Document396-2 Filed04/15/20
                                        397 Filed  04/08/20 Page
                                                             Page22ofof33



      WHEREAS, the Court previously granted the Second Amended Orders Granting

Physical Plaintiffs’ Motions For Order To Distribute Settlement Funds from the MF

Global Settlement and from the Moore Settlement (ECF Nos. 393, 394);

      WHEREAS, the Court-appointed Settlement Administrator, A.B. Data, issued

payments in accordance with the Second Amended Orders Granting Physical Plaintiffs’

Motions For Order To Distribute Settlement Funds;

      WHEREAS, following the authorized distributions, there remains a balance of

$223,395.69;

      WHEREAS, the Settlement Administrator seeks to make a final distribution of

remaining Settlement Funds in compliance with the Court’s Second Amended Orders

Granting Physical Plaintiffs’ Motions For Order To Distribute Settlement Funds, after

which the balance of Settlement Funds will be $0;

      WHEREAS, the Settlement Administrator’s declaration, letter brief from Physical

Lead Counsel, and the proposed final distribution Order have been posted on the official

website for the MF Global Settlement and the Moore Settlement;

      WHEREAS, the Court having considered all papers filed and proceedings had

herein and otherwise being fully informed in the premises and good cause appearing

therefor;

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

      1.       The Court approves     the request of Court-appointed         Settlement

Administrator A.B. Data to transmit the remaining balance of $223,395.69 in

Settlement Funds to Eligible Class Member Corning, in compliance with the Court’s

Second Amended Orders Granting Physical Plaintiffs’ Motions For Order To Distribute

Settlement Funds (ECF Nos. 393 at ¶ 9, 394 at ¶ 10).


                                           1
      Case
       Case1:10-cv-03617-WHP
            1:10-cv-03617-WHP Document
                               Document396-2 Filed04/15/20
                                        397 Filed  04/08/20 Page
                                                             Page33ofof33



      2.     A.B. Data and Physicals Lead Counsel are directed to execute this Order To

Distribute Remainder Of Settlement Funds from the MF Global and Moore Settlements,

and shall not be liable to Class Members for any reason in executing and complying with

this Order To Distribute Remainder Of Settlement Funds from the Settlements.



IT IS SO ORDERED.


        April 15
DATED: ________________, ____________________________________
2020
                         Honorable William H. Pauley, III
                         United States District Court Judge




                                          2
